      Case: 3:18-cv-02013-JJH Doc #: 14 Filed: 04/25/19 1 of 2. PageID #: 70



                  UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OHIO

                                         )
                                         )
STEPHANIE THOMAS,                        ) Case No.:
                                         )
             Plaintiff.                  ) 3:18-CV-02013-JJH
                                         )
      v.                                 )
                                         )
SANTANDER CONSUMER, USA,                 )
INC.,                                    )
         Defendant.                      )
                                         )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: April 25, 2019                  By: /s/ Joseph Carlo Hoeffel
                                         Joseph Carlo Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com
     Case: 3:18-cv-02013-JJH Doc #: 14 Filed: 04/25/19 2 of 2. PageID #: 71




                        CERTIFICATE OF SERVICE

            I, Joseph C. Hoeffel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                                 Blaec C. Croft, Esq.
                                   McGuire Woods
                            260 Forbes Avenue, Suite 1800
                                 Pittsburgh PA 15222
                             bcroft@mcguirewoods.com
                               Attorney for Defendant




Dated: April 25, 2019                By: /s/ Joseph Carlo Hoeffel
                                       Joseph Carlo Hoeffel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jhoeffel@creditlaw.com
